Citation Nr: 1502812	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for amblyopia of the left eye and, if so, whether service connection for a left eye disorder, to include amblyopia, is warranted.   

2.  Entitlement to service connection a right eye disorder.

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected right knee, right hip, and bilateral foot disabilities.

4.  Entitlement to a rating in excess of 20 percent for residuals of right knee injury with anterior cruciate ligament tear, post-operative, with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to May 1989.  

The issues pertaining to service connection for left and right eye disorders come before the Board of Veterans' Appeal (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issues pertaining to service connection for a left knee disorder and an increased rating for a right knee disability come before the Board on appeal from a December 2009 rating decision issued by the RO.  

The Veteran had initially claimed that his left knee disorder was secondary to his right knee disorder.  However, in an April 2013 rating decision, the RO awarded service connection for right hip disabilities as well as bilateral foot disorders due to an abnormal carriage caused by his right knee.  As these disorders have been found to be interrelated, the Board has expanded the issue of left knee disorder to include as secondary to the now service-connected right hip and bilateral foot disorders.   

In October 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 30 days until November 15, 2014 to allow the Veteran to submit additional evidence.  

At the Board hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of all additional evidence that had been associated with the record since the issuance of the most recent supplemental statement of the case in September 2012.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.  The Veteran also submitted additional records subsequent to the hearing without a waiver of AOJ consideration.  However, the Board finds no prejudice to the Veteran in the issuance of this decision as the Board herein reopens his claim for service connection for amblyopia of the left eye, which is fully favorable.  Moreover, as relevant to the reopened and remaining claims on appeal, as such claims are being remanded, the AOJ will have the opportunity to consider this evidence in the readjudication of the case.  

The issues of entitlement to increased ratings for eczema and bilateral plantar fasciitis and entitlement to service connection for a low back disorder and depression have been raised by the record in a January 2014 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Importantly, these records include the transcript of the Board hearing testimony, additional VA treatment records dated to October 2014, and private treatment records.  

The issues of entitlement to service connection for left and right eye disorders and a left knee disorder and entitlement to an increased rating for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO denied service connection for amblyopia of the left eye; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the July 1999 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for amblyopia of the left eye.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision that denied service connection for amblyopia of the left eye is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2014)].

2.  The additional evidence received since the July 1999 rating decision is new and material, and the claim for service connection for amblyopia of the left eye is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for amblyopia of the left eye is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen his claim for service connection for amblyopia of the left eye.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for amblyopia of the left eye in a July 1999 rating decision because the evidence showed that the Veteran's amblyopia pre-existed service and the condition had not permanently worsened during service as there was no evidence of aggravation in the service medical records.  In making this determination, the RO considered the Veteran's service medical records.  Post service treatment records at that time did not address the Veteran's left eye.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the July 1999 decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2014)].

In making such determination regarding the finality of the July 1999 rating decision, the Board is cognizant that section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, provides that if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002.  However, in the instant case, such provision is inapplicable as the July 1999 rating decision did not deny the claim on the basis that such was not well grounded and, moreover, neither the Veteran nor the Secretary filed a timely request to reconsider such decision.

Since the July 1999 rating decision, additional evidence has been associated with the claims file, including additional statements and Board hearing testimony from the Veteran, post-service VA treatment records, a February 2011 publication, a May 2012 vision examination for driver's license purposes, and a private opinion by Dr. A.B.  

In his statements of record and at the Board hearing, the Veteran reported that, during service, he was exposed to chemicals in the gas chamber that decreased his vision as well as caused blurred vision.  He asserted that, after gas chamber training, he experienced watery eyes, redness, and blurriness.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA treatment records dated in January 2008 showed that the Veteran reported blurry vision.  A history of "lazy eye' of the left eye since childhood was noted.  Vision was 20/400 in the left eye.  The assessment was presumed refractive amblyopia.  Follow up VA treatment records showed an assessment of history of glaucoma suspect each eye, refractive amblyopia, left eye, dry eye each eye, and refractive error and presbyopia, each eye.  

The February 2011 publication indicated that exposure to chemicals in a gas chamber may have long lasting damage to eyes.  Moreover, Dr. A.B. opined that it was possible that chemical exposure could cause severe dry eyes and coroneal keratitis apparent in both eyes. 

In sum, the additional evidence received since the July 1999 decisions includes the Veteran's competent lay statements and hearing testimony indicating an injury to the left eye in service while participating in gas chamber training, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, as well as the February 2011 publication and medical opinion by Dr. A.B. relating certain eye disorders and damage to the eyes due to exposure in gas chambers.  Accordingly, the Board finds that this evidence is new and material as it is not redundant of evidence already in the record in July 1999, and relates to the unestablished fact of whether the Veteran has a left eye disorder that may have either manifested and/or been aggravated during service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for amblyopia of the left eye disorder is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for amblyopia of the left eye disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims, to include service connection for a left eye disorder on the merits, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for a left and right eye disorders.  As discussed above, the Veteran has asserted that he suffers from right and left eye disorders due to chemical exposure from gas chamber training.  Dr. A.B. has also indicated that it was possible that such exposure caused severe dry eye and corneal keratitis in both eyes.  Moreover, the Veteran's entrance examination clearly showed that he entered service with a known diagnosed amblyopia of the left eye.  The Veteran has also asserted that his left eye amblyopia was aggravated in service.  As noted above, it appears that the Veteran has been diagnosed with numerous eye disorders.  

The Board recognizes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  

The Veteran has not been afforded a VA examination and opinion to determine whether any current right and left eye disorders were incurred during service, or whether his pre-existing amblyopia was aggravated or subject to an additional disability due to disease or injury superimposed upon such defect during service.  In light of the Veteran's assertions and the private opinion, the Board finds that a VA examination is necessary to decide these issues. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of entitlement to an increased rating for the Veteran's service-connected right knee disability, he was most recently afforded a VA examination in September 2009, over five years ago.  At that examination, the Veteran expressly denied instability or effusions.  However, at the Board hearing, the Veteran testified that he experienced instability, daily swelling, and decreased motion.  He further indicated that he experienced constant pain due to having to stand and walk all day for his job as a postal letter carrier.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, in light of the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right knee disability.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, the Veteran has also asserted that his left knee disability is secondary to his right knee disorder due to having to overcompensate for the right knee.  He also testified that, due to his right knee, he stepped wrong, and hyperextended his left knee.  The September 2009 VA examiner opined that the left knee degenerative joint condition was less likely as not caused by or a result of the Veteran's right knee disability.  The examiner rationalized that osteoarthritis was not an additive condition in that it will not transfer from one joint to another.  The examiner further stated that the left knee condition was most likely related to aging process and genetic predisposition.  In addition, this Veteran walked several hours every day that put pressure on the left knee.  Again, there was no evidence in medical literature that osteoarthritis would be additive or collateral knee would be affected due to trauma in other joint.  The examiner observed multiple risk factors for osteoarthritis, including age, gender, obesity, lack of osteoporosis, occupation, sports activities, previous injury, muscle weakness, proprioceptive deficits, genetic elements, acromegaly, and calcium crystal deposition disease.  In a September 2012 addendum, the examiner also determined that the Veteran's left knee disorder was not aggravated beyond the natural progression by the service-connected right knee disorder because his right knee disorder did not cause any gait abnormality.  There was no compensation of the left knee for gait abnormality.  It was again observed that the Veteran was a mail carrier, which may impact his left knee, but it did not require any compensation for the right knee.  The examiner observed that the Veteran had an elevated BMI (body mass index) of more than 35 which caused more aggravation in left knee.  

However, the examiner did not specifically address the Veteran's claim that he injured his left knee by hyperextending it due to his right knee.  Importantly, in support of his claim, the Veteran has submitted a November 2014 private opinion that indicated that, due to severe pain in his right knee, the Veteran had experienced increased pain in the left knee.  However, no further rationale was provided to support this opinion.  Moreover, the Board finds it significant that a March 2013 VA fee-based examination determined that the Veteran's right hip arthritis and bilateral foot disorders were related to the Veteran's right knee condition due to an abnormal carriage caused by right knee pain, which was especially likely because the Veteran worked for the postal service and was on his feet constantly.  The Board finds it significant that the findings of this examination appear to contradict the prior VA examiner who determined that, as there was no gait abnormality, the right knee did not affect the left knee.  Whereas, this examiner did find that the Veteran suffered from an abnormal carriage especially given the amount of walking required while performing his job.  Additionally, as observed above, given that service connection has now been granted for right hip and bilateral foot disabilities as associated with the right knee, an additional opinion addressing whether the left knee is secondary to these disabilities is also necessary.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above and in light of the additional private opinion and March 2013 VA fee-based examination, the Board finds that the Veteran should be afforded another VA examination to address the etiology of the left knee.  
  
Lastly, it appears that the Veteran has received treatment for his disabilities through private providers as well as at the VA Medical Center (VAMC) in Houston, Texas.  The VBMS record includes VA treatment records dated to August 2014 obtained by the AOJ as well as additional records dated in October 2014 submitted by the Veteran.  Moreover, Dr. A.B. indicated that she had seen the Veteran in May 2011 for his eyes.  However, clinical records from this doctor have not been associated with the record.  Further, the record also shows that the Veteran has received private treatment for his knees, including from KSF Orthopaedic Center, and E.M., M.D.   While some records dated from 2009 and 2010 and recently dated from October 2014 have been submitted by the Veteran, it does not appear that all of his private medical records have been obtained.  In light of the need to remand for other matters, the Board finds that efforts should be made to ensure that all pertinent VA and any additional private medical records have been associated with the Veteran's record.  In this regard, VA treatment records dated from October 2014 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any additional private treatment records should also be obtained, after receipt of any necessary authorization and consent from the Veteran, and then associated with the claims file.

Finally, as noted in the Introduction, additional evidence was associated with the record subsequent to the September 2012 supplemental statement of the case.  Therefore, the Veteran's claim should be readjudicated on the entirety of the evidence, to include all evidence received since the issuance of such document.
     
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment  records pertaining to the issues on appeal, to specifically include any additional treatment records from Dr. A.B., KSF Orthopaedic Center, and E.M., M.D.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

The AOJ should also obtain any VA treatment records dated from August 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his left and right eye disorders.  The claims file, including pertinent records from Virtual VA and VBMS and a complete copy of the Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.   

The examiner must identify all left and right eye disorders found to be present.  


If amblyopia is diagnosed:

(A)  The examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed amblyopia is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service, to include as a result of exposure to chemicals during gas chamber training?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed amblyopia is a disease, was it aggravated beyond the natural progression during his military service, to include as a result of exposure to chemicals during gas chamber training?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(B)  If amblyopia is not a congenital or developmental defect or disease, the examiner is asked to opine as to whether the disorder increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 




For all refractive errors diagnosed: 

The examiner should opine whether there was additional disability due to disease or injury superimposed upon such defect during service, to include as a result of exposure to chemicals during gas chamber training.  If so, please identify the additional disability.  

For all other eye disorders diagnosed:

The examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to the Veteran's military service, to include exposure to chemicals during gas chamber training.

The examiner should specifically consider and discuss all pertinent service treatment records, any post-service treatment records, the Veteran's contentions, and Dr. A.B.'s opinion that it was possible that exposure to chemicals during gas chamber training caused severe dry eye and corneal keratitis in both eyes.  A detailed rationale for all opinions expressed should be provided.  

3.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to assess the severity his service-connected right knee disability and determine the etiology of his left knee disability.  The claims file, including pertinent records from Virtual VA and VBMS and a complete copy of the Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or 
incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.  The examiner must provide a rationale for any opinion proffered. 

With respect to the left knee, the examiner should identify all current left knee disorders found to be present.  Thereafter, after reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following for each diagnosed left knee disorder:
	
	(A)  Whether it is as least as likely (a 50% or higher 
degree of probability) as not that the any diagnosed left knee disorder is proximately due to, or caused by, the Veteran's service-connected right knee disorder, right hip disorders and bilateral foot disorder. 
   
(B)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed left knee disorder has been aggravated by the Veteran's service-connected right knee disorder, right hip disorders and bilateral foot disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the Veteran's lay statements, post-service treatment records, the March 2013 VA fee-based examination report documenting an abnormal carriage and the November 2014 private opinion.         

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated on the merits based on the entirety of the evidence, to include all evidence received since the issuance of the September 2012 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


